Citation Nr: 1729986	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-39 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a pituitary tumor and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 1972 rating decision denied service connection for a pituitary tumor.  The Veteran filed claims to reopen his claim for entitlement to service connection for a pituitary tumor which were denied in rating decisions dated March 1978, November 2008, and, most recently, February 2009; the Veteran did not timely appeal any of the decisions or submit relevant evidence within the appeals periods and, as such, those rating decisions are final. 

2.  Evidence submitted since the February 2009 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a pituitary tumor.

3.  The most probative evidence demonstrates that the Veteran's pituitary adenoma had onset during his active duty service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a pituitary tumor is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for entitlement to service connection for a pituitary adenoma have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran's initial claim for service connection for a pituitary tumor was denied in a March 1972 rating decision.  The Veteran attempted to reopen his claim several times, and rating decisions dated March 1978, November 2008, and February 2009 found that new and material evidence had not been submitted.  The Veteran did not timely appeal the rating decisions, nor did he submit relevant evidence within one year of the notification of those decisions; therefore, those decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The February 2009 rating decision indicated that the claim remained denied because the evidence did not reveal that the Veteran's condition was incurred in service either directly or presumptively.  New evidence received since that time includes positive medical opinions from the Veteran's treating physicians that the Veteran's pituitary adenoma had onset during service.  A VA examination and opinion was also obtained.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a pituitary tumor is reopened.  

Service Connection

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that his pituitary adenoma, present now and first diagnosed in November 1971, approximately 18 months after his separation from active duty service, had onset during service.  In that regard, he asserts that he began experiencing symptoms, including headaches, during service.  

With respect to whether the Veteran's pituitary adenoma is related to his active duty service, there are several medical opinions of record.  In December 2008, Dr. K.B., a VA endocrinologist, opined that the Veteran's pituitary tumor would have taken between three and five years to develop before being diagnosed.  In March 2010, Dr. K.B. again opined that the pathologic process of the Veteran's pituitary adenoma would have required several years to develop as supported by Dr. K.B.'s experience with patients, the experience of other endocrinologists, and the medical literature.  Dr. K.B. elaborated that, in his opinion, the Veteran's pituitary adenoma was definitely related to his military service.  

In October 2014, Dr. E.N., another VA endocrinologist, opined that there was very little doubt that the Veteran had a significant pituitary adenoma while on active duty because he was diagnosed little more than a year following his separation and the Veteran's type of pituitary dysfunction typically predates the diagnosis by several years.  In January 2016, Dr. E.N. further opined that it was unlikely that the Veteran's adenoma was congenital in nature because the Veteran did not have any known genetic syndrome or family history of pituitary adenomas.  Furthermore, the Veteran successfully completed puberty which attested to the fact that he had an intact pituitary into at least his late teens; he entered military service at the age of 23.  Finally, Dr. E.N. opined that, based on his substantial experience evaluating and treating pituitary adenomas over 25 years, the Veteran developed his pituitary adenoma during his military service.

Conversely, when a VA examination and opinion were obtained in December 2013, the VA examiner did not review the Veteran's claims file and opined that the Veteran's pituitary tumor was less likely than not incurred in or caused by service because the etiology of benign pituitary tumors is usually genetic or hereditary and less likely related to military service or environmental factors.  

The Board notes that there is some suggestion in the record that, as the Veteran's pituitary tumor would have taken several years to develop, it may have pre-existed service.  However, the Board notes that no pituitary condition was noted on the Veteran's entrance examination, and finds that the evidence does not demonstrate that the Veteran had a pituitary disability which clearly and unmistakably pre-existed and was not aggravated by service.  Accordingly, the Veteran is presumed sound for purposes of determining service connection.  See 38 U.S.C.A. § 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2016).  

Upon review, the Board finds the positive opinions of the Veteran's treating VA endocrinologists should be afforded more probative weight than the negative December 2013 VA opinion with respect to whether the Veteran's pituitary adenoma had onset in service.  Dr. K.B. and Dr. E.N. are experts in the relevant field and have treated the Veteran.  Furthermore, Dr. K.B. and Dr. E.N. specifically commented on the Veteran's relevant medical history and provided adequate rationale for their opinions that the Veteran's pituitary adenoma developed in service, while the December 2013 examiner provided only generic rationale for the negative opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

Based on the foregoing, the Board finds that the evidence is in favor of a finding that the Veteran's pituitary adenoma had onset during his active duty service.  Accordingly, service connection for pituitary adenoma is warranted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a pituitary tumor is reopened and, to that extent, the claim is granted.

Service connection for pituitary adenoma is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


